 1
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   HERBERT JOHNSON,                                    Case No.: 3:19-cv-0568-DMS-NLS
     CDCR #P-60805,
12
                                        Plaintiff,       ORDER:
13
                          vs.                            1) GRANTING MOTION TO
14
                                                         PROCEED IN FORMA PAUPERIS
15                                                       [ECF No. 1]
     SERGEANT JACKSON; DR. SHAKIBA;
16   RN T. STEPHENSON; S GATES; CCII                     AND
17   HOMER,
                                     Defendants.         2) DISMISSING COMPLAINT
18
                                                         PURSUANT
19                                                       TO 28 U.S.C. § 1915(e)(2) AND
                                                         § 1915A(b)(1)
20
21
22         On February 8, 2019, Herbert Johnson (“Plaintiff”), incarcerated at the Richard J.
23   Donovan Correctional Facility located in San Diego, California, initially filed this civil
24   rights action in the Central District of California. (ECF No. 3). On March 26, 2018,
25   United States District Judge Manuel L. Real transferred this matter to the Southern
26   District of California. (ECF No. 5.) Plaintiff has also filed a certified copy of his inmate
27   trust account statement which the Court will liberally construe as a Motion to Proceed In
28   Forma Pauperis (“IFP”) pursuant to 28 U.S.C. § 1915(a) (ECF No. 1).
                                                     1
                                                                               3:19-cv-0568-DMS-NLS
 1   I.    Motion to Proceed IFP
 2         All parties instituting any civil action, suit or proceeding in a district court of the
 3   United States, except an application for writ of habeas corpus, must pay a filing fee of
 4   $400.1 See 28 U.S.C. § 1914(a). The action may proceed despite a plaintiff’s failure to
 5   prepay the entire fee only if he is granted leave to proceed IFP pursuant to 28 U.S.C.
 6   § 1915(a). See Andrews v. Cervantes, 493 F.3d 1047, 1051 (9th Cir. 2007); Rodriguez v.
 7   Cook, 169 F.3d 1176, 1177 (9th Cir. 1999). However, a prisoner granted leave to proceed
 8   IFP remains obligated to pay the entire fee in “increments” or “installments,” Bruce v.
 9   Samuels, __ U.S. __, 136 S. Ct. 627, 629 (2016); Williams v. Paramo, 775 F.3d 1182,
10   1185 (9th Cir. 2015), and regardless of whether his action is ultimately dismissed. See 28
11   U.S.C. § 1915(b)(1) & (2); Taylor v. Delatoore, 281 F.3d 844, 847 (9th Cir. 2002).
12         Section 1915(a)(2) requires prisoners seeking leave to proceed IFP to submit a
13   “certified copy of the trust fund account statement (or institutional equivalent) for ... the
14   6-month period immediately preceding the filing of the complaint.” 28 U.S.C.
15   § 1915(a)(2); Andrews v. King, 398 F.3d 1113, 1119 (9th Cir. 2005). From the certified
16   trust account statement, the Court assesses an initial payment of 20% of (a) the average
17   monthly deposits in the account for the past six months, or (b) the average monthly
18   balance in the account for the past six months, whichever is greater, unless the prisoner
19   has no assets. See 28 U.S.C. § 1915(b)(1); 28 U.S.C. § 1915(b)(4). The institution having
20   custody of the prisoner then collects subsequent payments, assessed at 20% of the
21   preceding month’s income, in any month in which his account exceeds $10, and forwards
22   those payments to the Court until the entire filing fee is paid. See 28 U.S.C. § 1915(b)(2);
23   Bruce, 136 S. Ct. at 629.
24
25
26   1
       In addition to the $350 statutory fee, civil litigants must pay an additional administrative
27   fee of $50. See 28 U.S.C. § 1914(a) (Judicial Conference Schedule of Fees, District Court
     Misc. Fee Schedule, § 14 (eff. June 1, 2016). The additional $50 administrative fee does
28   not apply to persons granted leave to proceed IFP. Id.
                                                    2
                                                                                 3:19-cv-0568-DMS-NLS
 1         In support of his request to proceed IFP, Plaintiff has submitted a prison certificate
 2   authorized by an RJD accounting official and a copy of his CDCR Inmate Statement
 3   Report. See ECF No. 1; 28 U.S.C. § 1915(a)(2); S.D. Cal. CivLR 3.2; Andrews, 398 F.3d
 4   at 1119. These documents shows that Plaintiff had an available balance of zero at the
 5   time of filing. See ECF No. 1 at 1. Based on this accounting, the Court GRANTS
 6   Plaintiff’s request to proceed IFP, and will assess no initial partial filing fee pursuant to
 7   28 U.S.C. § 1915(b)(1). See 28 U.S.C. § 1915(b)(4) (providing that “[i]n no event shall a
 8   prisoner be prohibited from bringing a civil action or appealing a civil action or criminal
 9   judgment for the reason that the prisoner has no assets and no means by which to pay the
10   initial partial filing fee.”); Bruce, 136 S. Ct. at 630; Taylor, 281 F.3d at 850 (finding that
11   28 U.S.C. § 1915(b)(4) acts as a “safety-valve” preventing dismissal of a prisoner’s IFP
12   case based solely on a “failure to pay ... due to the lack of funds available to him when
13   payment is ordered.”). The Court will further direct the Secretary of the CDCR, or his
14   designee, to instead collect the entire $350 balance of the filing fees required by 28
15   U.S.C. § 1914 and forward them to the Clerk of the Court pursuant to the installment
16   payment provisions set forth in 28 U.S.C. § 1915(b)(1). See id.
17   II.   Sua Sponte Screening per 28 U.S.C. § 1915(e)(2) and § 1915A
18         A.     Standard of Review
19         Because Plaintiff is a prisoner and is proceeding IFP, his Complaint requires a pre-
20   answer screening pursuant to 28 U.S.C. § 1915(e)(2) and § 1915A(b). Under these
21   statutes, the Court must sua sponte dismiss a prisoner's IFP complaint, or any portion of
22   it, which is frivolous, malicious, fails to state a claim, or seeks damages from defendants
23   who are immune. See Lopez v. Smith, 203 F.3d 1122, 1126-27 (9th Cir. 2000) (en banc)
24   (discussing 28 U.S.C. § 1915(e)(2)); Rhodes v. Robinson, 621 F.3d 1002, 1004 (9th Cir.
25   2010) (discussing 28 U.S.C. § 1915A(b)). “The purpose of [screening] is ‘to ensure that
26   the targets of frivolous or malicious suits need not bear the expense of responding.’”
27   Nordstrom v. Ryan, 762 F.3d 903, 920 n.1 (9th Cir. 2014) (citations omitted).
28   ///
                                                    3
                                                                                 3:19-cv-0568-DMS-NLS
 1         “The standard for determining whether a plaintiff has failed to state a claim upon
 2   which relief can be granted under § 1915(e)(2)(B)(ii) is the same as the Federal Rule of
 3   Civil Procedure 12(b)(6) standard for failure to state a claim.” Watison v. Carter, 668
 4   F.3d 1108, 1112 (9th Cir. 2012); see also Wilhelm v. Rotman, 680 F.3d 1113, 1121 (9th
 5   Cir. 2012) (noting that screening pursuant to § 1915A “incorporates the familiar standard
 6   applied in the context of failure to state a claim under Federal Rule of Civil Procedure
 7   12(b)(6)”). Rule 12(b)(6) requires a complaint “contain sufficient factual matter, accepted
 8   as true, to state a claim to relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S.
 9   662, 678 (2009) (internal quotation marks omitted); Wilhelm, 680 F.3d at 1121.
10         Detailed factual allegations are not required, but “[t]hreadbare recitals of the
11   elements of a cause of action, supported by mere conclusory statements, do not suffice.”
12   Iqbal, 556 U.S. at 678. “Determining whether a complaint states a plausible claim for
13   relief [is] ... a context-specific task that requires the reviewing court to draw on its
14   judicial experience and common sense.” Id. The “mere possibility of misconduct” or
15   “unadorned, the defendant-unlawfully-harmed me accusation[s]” fall short of meeting
16   this plausibility standard. Id.; see also Moss v. U.S. Secret Service, 572 F.3d 962, 969
17   (9th Cir. 2009).
18         B.     Plaintiff’s factual allegations
19         Plaintiff’s Complaint contains very few specific factual allegations and the few
20   allegations that are made are somewhat disjointed and difficult to discern. Plaintiff
21   alleges that Defendant Homer “placed [Plaintiff’s] life in danger. See Compl. at 3. He
22   alleges Homer transferred him to the “SHU” at Corcoran State Prison for three weeks
23   “with no SHU write up.” Id. He further claims that his property was stolen. See id.
24         On March 1, 2019, Plaintiff claims he was on the “west side of the yard by the
25   activity room” and observed six inmates being escorted by eight correctional officers. Id.
26   at 4. Plaintiff was speaking to another inmate when “two Mexican [inmates] ran up to
27   [him] and beat [him] in his face. Id. Plaintiff alleges Sergeant Jackson placed his “life in
28   danger” by allowing general population inmates to be housed on the same yard as
                                                     4
                                                                                  3:19-cv-0568-DMS-NLS
 1   inmates with mental and physical health issues. See id. at 6. Plaintiff also alleges that
 2   that he has “two bad knees, left knee with chip bone, and medical refuses to give me an
 3   operation so that I may be whole.” Id. at 4. He claims Defendants Shakiba and
 4   Stephenson have denied him “medical shoes for [his] damaged feet.” Id. at 6.
 5         C.     Eighth Amendment Failure to Protect Claims
 6         The Eighth Amendment requires that prison officials take reasonable measures to
 7   guarantee the safety and well-being of prisoners. Farmer v. Brennan, 511 U.S. 825, 832–
 8   33 (1994); Johnson v. Lewis, 217 F.3d 726, 731 (9th Cir. 2000). To state an Eighth
 9   Amendment failure to protect claim, however, Plaintiff must allege facts sufficient to
10   plausibly show that (1) he faced conditions posing a “substantial risk of serious harm” to
11   his health or safety, and (2) the individual prison official he seeks to hold liable was
12   “deliberately indifferent” to those risks. Farmer, 511 U.S. at 837; Thomas v. Ponder, 611
13   F.3d 1144, 1150 (9th Cir. 2010). To demonstrate deliberate indifference, Plaintiff must
14   allege facts sufficiently to plausibly show that the defendant both knew of and
15   disregarded a substantial risk of serious harm to his health and safety. Farmer, 511 U.S.
16   at 837. Thus, Plaintiff must allege “the official [was] both be aware of facts from which
17   the inference could be drawn that a substantial risk of serious harm exist[ed], and [that]
18   he . . . also dr[e]w that inference.” Id.
19         Plaintiff alleges insufficient factual allegations from which the Court might
20   reasonably infer that Defendants were aware or became aware that Plaintiff faced any
21   risk, let alone a substantial one from any other inmate. Iqbal, 556 U.S. at 678; see also
22   Gaut v. Sunn, 810 F.2d 923. 925 (9th Cir. 1987) (“mere threat” of possible harm does not
23   violate the Eighth Amendment); Berg v. Kincheloe, 749 F.2d 457, 459 (9th Cir. 1986)
24   (deliberate indifference requires showing of “more than a mere suspicion that an attack
25   will occur.”); Hernandez v. Schriro, No. CV 05-2853-PHX-DGC, 2011 WL 2910710, at
26   *6 (D. Ariz. July 20, 2011) (“While theoretical risk is always possible, Farmer requires
27   more—‘conditions posing a substantial risk of serious harm.’”).
28   ///
                                                   5
                                                                                3:19-cv-0568-DMS-NLS
 1            Here, while Plaintiff’s allegations of being attacked by other inmates are serious,
 2   he does not allege any facts that any of the named Defendants were specifically aware of,
 3   and disregarded, a substantial risk of serious harm to his health and safety. Farmer, 511
 4   U.S. at 837. For example, while Plaintiff appears to allege that Defendant Jackson was
 5   present, or nearby, when he was attacked by two inmates, he does not allege that
 6   Defendant Jackson had any knowledge that the attack would occur or that he had any
 7   specific knowledge of any threat to Plaintiff’s safety.
 8            For all these reasons, the Court finds that Plaintiff has failed to state an Eighth
 9   Amendment failure to protect claim upon which relief may be granted.
10            D.     Fourteenth Amendment Due Process claims
11            Plaintiff alleges that Defendant Homer “ship[ped]” him to the “SHU” 2 at Corcoran
12   State prison “with no SHU write up.” Comp. at 3. It is not clear whether Plaintiff was
13   charged with a disciplinary violation or had a disciplinary hearing.
14            The Due Process Clause protects prisoners against deprivation or restraint of “a
15   protected liberty interest” and “atypical and significant hardship on the inmate in relation
16   to the ordinary incidents of prison life.” Ramirez v. Galaza, 334 F.3d 850, 860 (9th Cir.
17   2003) (quoting Sandin v. Conner, 515 U.S. 472, 484 (1995)) (internal quotation marks
18   omitted). Although the level of the hardship must be determined in a case-by-case
19   determination, courts look to:
20            1) whether the challenged condition ‘mirrored those conditions imposed upon
              inmates in administrative segregation and protective custody,’ and thus
21
              comported with the prison’s discretionary authority; 2) the duration of the
22            condition, and the degree of restraint imposed; and 3) whether the state’s
              action will invariably affect the duration of the prisoner’s sentence.
23
24   Ramirez, 334 F.3d at 861 (quoting Sandin, 515 U.S. at 486-87). Only if an inmate has
25   alleged facts sufficient to show a protected liberty interest does the court next consider
26
27
28   2
         “SHU” is an acronym for “secured housing unit.”
                                                           6
                                                                                   3:19-cv-0568-DMS-NLS
 1   “whether the procedures used to deprive that liberty satisfied Due Process.” Ramirez, 334
 2   F.3d at 860.
 3         As currently pleaded, Plaintiff’s Complaint fails to allege facts which show that the
 4   time he spent in the “SHU” subjected him to any “atypical and significant hardship in
 5   relation to the ordinary incidents of prison life.” Id.; Sandin, 515 U.S. at 584. Plaintiff
 6   does not compare the conditions of his confinement before or after his purported time in
 7   the “SHU.” Nor does he allege the degree of restraint it imposed. Ramirez, 334 F.3d at
 8   861 (quoting Sandin, 515 U.S. at 486-87).
 9         Moreover, Plaintiff’s pleading contains no “factual content that allows the court to
10   draw the reasonable inference,” Iqbal, 556 U.S. at 678, that Defendants’ actions
11   “presented a dramatic departure from the basic conditions of [Plaintiff’s] indeterminate
12   sentence,” or caused him to suffer an “atypical” or “significant hardship.” Sandin, 515
13   U.S. at 584-85; see also Keenan v. Hall, 83 F.3d 1083, 1088-89 (9th Cir. 1996), amended
14   by 135 F.3d 1318 (9th Cir. 1998).
15         E.       Loss of Property claims
16         Plaintiff also claims that all of his property was “taken and lost” when Defendant
17   Homer “shipped” him to the “SHU” at Corcoran. Compl. at 3.
18         Where a prisoner alleges he was deprived of a property interest caused by the
19   unauthorized acts of state officials, either negligent or intentional, he cannot state a
20   constitutional claim where the state provides an adequate post-deprivation remedy. See
21   Zinermon v. Burch, 494 U.S. 113, 129-32 (1990); Hudson v. Palmer, 468 U.S. 517, 533
22   (1984) (holding that the unauthorized negligent or intentional deprivation of property
23   does not violate due process if a meaningful post-deprivation remedy is available). The
24   California Tort Claims Act (“CTCA”) provides an adequate post-deprivation state
25   remedy for the random and unauthorized taking of property. Barnett v. Centoni, 31 F.3d
26   813, 816-17 (9th Cir. 1994) (“California law provides an adequate post-deprivation
27   remedy for any property deprivations.”) Thus, to the extent Plaintiff challenges the
28   unauthorized or negligent taking of his personal property in contravention of a statute or
                                                    7
                                                                                 3:19-cv-0568-DMS-NLS
 1   regulation authorizing it, the CTCA provides him with an adequate state post-deprivation
 2   remedy, and his substantive and procedural due process claims challenging the loss of his
 3   property is not cognizable in a § 1983 action.
 4         F.     Duplicative claims
 5         In Plaintiff’s Complaint, he alleges that he has been denied “ADA” shoes he
 6   claims he requires for his “bunions” and the fact that he has “no nail on big right toe.”
 7   Compl. at 5. Plaintiff alleges Defendants are denying his “ADA medical shoes for [his]
 8   damage[d] feet.” Id. at 6.
 9         These are claims that are duplicative of those Plaintiff previously raised in Johnson
10   v. Paramo, et al., S.D. Civil Case No. 3:18-cv-02778-BAS-AGS (“Johnson I”) A court
11   “‘may take notice of proceedings in other courts, both within and without the federal
12   judicial system, if those proceedings have a direct relation to matters at issue.’” Bias v.
13   Moynihan, 508 F.3d 1212, 1225 (9th Cir. 2007) (quoting Bennett v. Medtronic, Inc., 285
14   F.3d 801, 803 n.2 (9th Cir. 2002)). A prisoner’s complaint is considered frivolous if it
15   “merely repeats pending or previously litigated claims.” Cato v. United States, 70 F.3d
16   1103, 1105 n.2 (9th Cir. 1995) (construing former 28 U.S.C. § 1915(d)) (citations and
17   internal quotations omitted).
18         In Johnson I, Plaintiff claimed RJD prison officials “refused” to provide shoes for
19   his feet which are medically required for “damage” to his toes. See Johnson I, Compl.,
20   ECF No. 1, at 6.
21         Therefore, because Plaintiff already filed an action with identical claims presented
22   in the instant action, the Court must dismiss the duplicative claims brought in this action
23   pursuant to 28 U.S.C. § 1915(e) (2) & 1915A(b). See Cato, 70 F.3d at 1105 n.2; Resnick,
24   213 F.3d at 446 n.
25   ///
26   ///
27   ///
28   ///
                                                   8
                                                                                3:19-cv-0568-DMS-NLS
 1   III.   Conclusion and Order
 2          Good cause appearing, IT IS HEREBY ORDERED that:
 3          1.   Plaintiff’s Motion to Proceed IFP pursuant to 28 U.S.C. § 1915(a) (ECF No.
 4   1) is GRANTED.
 5          2.   The Secretary of the CDCR, or his designee, shall collect from Plaintiff’s
 6   prison trust account the $350 filing fee owed in this case by collecting monthly payments
 7   from the account in an amount equal to twenty percent (20%) of the preceding month’s
 8   income and forward payments to the Clerk of the Court each time the amount in the
 9   account exceeds $10 in accordance with 28 U.S.C. § 1915(b)(2). ALL PAYMENTS
10   SHALL BE CLEARLY IDENTIFIED BY THE NAME AND NUMBER ASSIGNED
11   TO THIS ACTION.
12          3.   The Clerk of the Court is directed to serve a copy of this Order on Ralph
13   Diaz, Acting Secretary, California Department of Corrections and Rehabilitation, P.O.
14   Box 942883, Sacramento, California, 94283-0001.
15          IT IS FURTHER ORDERED that:
16          4.   The Court DISMISSES Plaintiff’s Complaint for failing to state a claim and
17   as frivolous pursuant to 28 U.S.C. § 1915(e)(2) and § 1915A(b).
18          5.   The Court GRANTS Plaintiff forty-five (45) days leave from the date of this
19   Order in which to file an Amended Complaint which cures all the deficiencies of
20   pleading noted. Plaintiff’s Amended Complaint must be complete in itself without
21   reference to his original pleading. Defendants not named and any claims not re-alleged in
22   the Amended Complaint will be considered waived. See S.D. CAL. CIVLR 15.1; Hal
23   Roach Studios, Inc. v. Richard Feiner & Co., Inc., 896 F.2d 1542, 1546 (9th Cir. 1989)
24   (“[A]n amended pleading supersedes the original.”); Lacey, 693 F.3d at 928 (noting that
25   claims dismissed with leave to amend which are not re-alleged in an amended pleading
26   may be “considered waived if not repled.”).
27   ///
28   ///
                                                   9
                                                                            3:19-cv-0568-DMS-NLS
 1          6.    The Court DIRECTS the Clerk of the Court to provide Plaintiff with a
 2   blank copy of its form Complaint under the Civil Rights Act, 42 U.S.C. § 1983 for
 3   Plaintiff’s use in amending.
 4         IT IS SO ORDERED.
 5   Dated: May 15, 2019
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                10
                                                                           3:19-cv-0568-DMS-NLS
